DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The preliminary amendment of 02/04/21 is noted.

Priority
This application is a 371 of PCT/KR2019/012405 filed 09/24/2019 which further claims the benefit of KR-10-2018-0114742 filed 09/27/2018.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #701 of Figure 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
Claims 1 and 11 recite the phrase, “obtain[ing] an information on a plurality of viewing positions…” (see lines 5-6 of claim 1, for example) which should instead read, “obtain[ing] information on a plurality of viewing positions…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 11, this claim recites, “A method of controlling a display apparatus…” with a final step of “controlling to compensate an image quality of an area corresponding to the identified viewing position among a plurality of areas of the screen based on a viewing angle at the identified viewing position.”  The claim suffers from being indefinite since the preamble cites, “controlling a display apparatus” however there are no actual steps within the body of the claim that perform such an action.  The final step, as referenced above 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Publication 2018/0164981) and Thorne (U.S. Publication 2008/0238889).
In reference to claim 1, Park et al. discloses a display apparatus (see paragraph 2 and Figure 3 wherein Park et al. discloses a display apparatus and method that is capable of displaying a content screen that is changed according to a user position.) comprising:
a display (#120 of Figure 3);

a processor (see paragraph 98 and #130 of Figure 3 wherein Park et al. discloses the processor to control overall operations of the display apparatus.) configured to:
obtain an information on a plurality of viewing positions of a plurality of users for a screen of the display by the information obtaining part (see paragraphs 25, 59, 76 and Figures 7A-C wherein Park et al. discloses the at least one sensor determining a user position in order to execute a view angle improvement method in accordance with a viewing direction of the user.  Park et al. also demonstrates the modification of the content due to various different user viewing positions in Figures 7A-C.),
identify a viewing position, on which a distribution is concentrated, among the plurality of viewing positions based on the obtained information, and
control to compensate an image quality of an area corresponding to the identified viewing position among a plurality of areas of the screen based on a viewing angle at the identified viewing position (see paragraphs 17, 22, 25, 59-60, 67-68, 122-125 and Figures 7A-C, 16, 24 wherein Park et al. discloses the processor generating and adjusting graphic content based on a user position and more particularly a viewing direction, that is determined based on the sensed data acquired from the at least one sensor.  Park et al. explicitly discloses the processor to change at least one of position, color and size of the graphic content based on the user’s position.  Park et al. discloses a view angle improvement method that improves a viewing angle with respect to the displayed graphic.  Park et al. explicitly discloses the sensor sensing a user position in reference to a 
Although Park et al. does disclose determining information regarding a user’s viewing position with reference to the display apparatus, Park et al. does not explicitly disclose identifying viewing positions of a plurality of users and identifying a concentrated viewing position, based upon a distribution of the viewing positions.  Thorne discloses a display system for displaying messages at varying locations on a display dependent upon a relative location of viewer(s) of the messages (see paragraph 1).  Thorne discloses the system comprising a processor that receives input from a viewer-detector which is configured to enable a determination of a position of a viewer relative to a display device (see paragraphs 24 and 25 and Figure 3).  Thorne discloses a particular variation of the invention which allows for the recognition of a relative position of one or more viewers and explicitly gives the example scenario of when multiple viewers traverse the display, changing the display of information gradually based on an average position of the current viewers (see paragraphs 22-23 and Figures 2A-B).  Note, it is clear that Thorne’s average position determination is equivalent to Applicant’s “viewing position on which a distribution is concentrated,” limitation.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the multiple viewer display aggregation techniques of Thorne with the display controlling based upon user positioning techniques of Park et al. in order to produce greater interactivity and a 
In reference to claims 2 and 12, Park et al. and Thorne disclose all of the claim limitations as applied to claims 1 and 11 respectively.  Park et al. explicitly discloses the sensor sensing a user position in reference to a viewing angle with a maximum viewing angle of at least 180 degrees (see paragraph 15).  Note, it is clear from at least Figures 7A-C that there are multiple “areas” of the screen that are modified based upon the user’s detected position and therefore, the Examiner interprets the screen to at least inherently be “divided” into such “areas.”
In reference to claims 3 and 13, Park et al. and Thorne disclose all of the claim limitations as applied to claims 2 and 12 respectively above.  It is clear from at least Figures 7A-C that there are multiple “areas” of the screen that are modified based upon the user’s detected position.  Park et al. shows the screen content being modified based upon a user’s viewing position change in the horizontal direction (see Figures 7A-C).
In reference to claims 4 and 14, Park et al. and Thorne disclose all of the claim limitations as applied to claims 1 and 11 respectively above.  Park et al. discloses the processor modifying displayed graphic content based upon whether the user is positioned at a near distance, middle distance or a long distance from the display apparatus (see paragraph 129 and Figure 8).  Note, these claims use the language of, “at least one” which the Examiner deems solely requires teaching of, “one” limitation of the listed limitations by the prior art.
In reference to claims 5 and 6, Park et al. and Thorne disclose all of the claim limitations as applied to claim 1 above.  Park et al. discloses the view angle improvement processing utilizing lookup tables having gamma values and determining pixel values using such lookup tables (see paragraphs 22-23).  Park et al. discloses determining luminance of pixels of the 
In reference to claims 7 and 15, Park et al. and Thorne disclose all of the claim limitations as applied to claims 1 and 11 respectively above.  Park et al. discloses the apparatus comprising at least one sensor that generates sensing data with respect to a user position (see paragraphs 25, 76-77 and #110 of Figure 3).  Park et al. discloses the at least one sensor determining a user position in order to execute a view angle improvement method in accordance with a viewing direction of the user (see paragraphs 25, 59, 76 and Figures 7A-C).  Note, it is clear that the viewing direction of the user is equivalent to Applicant’s “screen direction.”  Further note, these claims use the language of, “at least one” which the Examiner deems solely requires teaching of, “one” limitation of the listed limitations by the prior art.  
In reference to claim 8, Park et al. and Thorne disclose all of the claim limitations as applied to claim 7 above.  Park et al. discloses the view angle improvement processing utilizing lookup tables having gamma values and determining pixel values using such lookup tables (see paragraphs 22-23).  Park et al. discloses determining luminance of pixels of the displayed object using the lookup table values and more particularly explicitly discloses relationships regarding changes in viewing position and adjusting output luminance (see paragraphs 23-24, 215 and Figure 24).  Note, it is clear that the viewing direction of the user is equivalent to Applicant’s “screen direction.”  Further note, these claims use the language of, “at least one” which the 
In reference to claim 9, Park et al. and Thorne disclose all of the claim limitations as applied to claim 1 above.  Park et al. discloses the apparatus comprising at least one sensor in the form of a camera that generates sensing data with respect to a user position (see paragraphs 25, 76-77 and #110 of Figure 3).  Note, this claim uses the language of, “at least one” which the Examiner deems solely requires teaching of, “one” limitation of the listed limitations by the prior art.  
In reference to claim 10, Park et al. and Thorne disclose all of the claim limitations as applied to claim 9 above.  Thorne discloses a further embodiment wherein a recognition system is externally connected to the display system in which the viewer detector is integrated there within (see paragraph 28 and #310, 350 of Figure 3).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the externally connected viewer detector type device of Thorne with the display apparatus of Park et al. in order to create a more modular computing system in which parts of the system can easily be substituted if replacement is required.
In reference to claim 11, claim 11 recites a method of the invention of which the Examiner believes has at least inherently, been disclosed by the teachings of the combination of Park et al. and Thorne with reference to the above rejection of claim 1.  Therefore, claim 11 is rejected under like rationale as seen above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.
/Antonio A Caschera/
Primary Examiner, Art Unit 2612
9/9/21